United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.P., Appellant
and
DEPARTMENT OF THE NAVY,
SAN FRANCISO NAVAL SHIPYARD,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1800
Issued: January 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal of a May 14, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration.
Because more than one year has elapsed between the most recent merit decision dated April 2,
2007 and the filing of the appeal, the Board lacks jurisdiction to review the merits of his claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a November 30, 2006 decision, the
Board affirmed the Office’s September 12, 2005 merit decision, finding that appellant failed to
establish that his current back condition and resultant disability were causally related to his

accepted September 15, 1959 employment-related injuries.1 The Board also affirmed the
Office’s November 16, 2005 nonmerit decision, denying his request for a review of the written
record by an Office hearing representative. The Board found that he failed to submit rationalized
medical evidence establishing a causal relationship between his claimed condition and disability
and his accepted employment injuries. The Board also found that appellant was neither entitled
to a hearing nor a review of the written record as a matter of right since his claim involved an
injury sustained prior to the enactment of the 1966 amendments to the Federal Employees’
Compensation Act. The Board determined that the Office properly denied appellant a
discretionary hearing on the grounds that the issue could equally well be addressed on
reconsideration. In an October 1, 2007 decision, the Board affirmed the Office’s April 2, 2007
decision, which again found that appellant failed to establish that his current back condition and
resultant disability were causally related to his September 15, 1959 employment-related injuries.2
The facts and the history relevant to the present appeal are hereafter set forth.3
By letter dated February 19, 2008, appellant requested reconsideration of the Office’s
April 2, 2007 decision. He resubmitted a September 15, 1959 medical report from a physician
whose signature is illegible which stated that appellant sustained a contusion and an abrasion on
that date. Appellant resubmitted a December 1, 1965 report of Dr. V.E. Kaufman, an employing
establishment physician, who stated that there were definite changes in appellant’s back, between
1959 and 1961 based on his findings on physical examination and review of x-ray test results.
Dr. Kaufman, however, stated that there was obviously some type of preexisting disease process
which existed prior to appellant’s 1959 employment injury. He was unable to determine whether
the advance in the pathological process in the intervening two years was due to the direct blow
aggravating appellant’s condition.
In a May 14, 2008 decision, the Office denied appellant’s request for reconsideration of
the merits on the grounds that the evidence submitted was repetitious in nature and insufficient to
warrant further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Act,4
the Office’s regulation provides that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not

1

Docket No. 06-1652 (issued November 30, 2006).

2

Docket No. 07-1304 (issued October 1, 2007).

3

On June 12, 2005 appellant, then a 67-year-old boilermaker, filed a claim for an occupational disease that was
ultimately treated by the Office as a traumatic injury claim. On September 15, 1959 he sustained a back injury when
a sailor dropped a valve from 10 feet above onto his back. The Office accepted the claim for back contusion and
abrasion.
4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

2

previously considered by the Office.5 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.6 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS
In a February 19, 2008 letter, appellant disagreed with the Office’s April 2, 2007 decision
finding that he failed to establish that his current back condition and resultant disability were
causally related to his accepted September 15, 1959 employment-related injuries. The relevant
issue in the case, whether appellant’s current back condition and resultant disability were due to
his accepted employment injuries, is medical in nature.
The September 15, 1959 report, from a physician whose signature is illegible, stated that
appellant sustained a contusion and an abrasion on that date. Dr. Kaufman’s December 1, 1965
report stated that there were definite changes in appellant’s back, between 1959 and 1961 based
on his physical examination findings and review of x-ray test results. He, however, related that
there was obviously some type of preexisting disease process which existed prior to appellant’s
1959 employment injury. Dr. Kaufman stated that he was unable to determine whether the
advance in the pathological process in the intervening two years was due to the direct blow
aggravating appellant’s condition. Evidence that repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.7 Both
the September 15, 1959 report and the December 1, 1965 report of Dr. Kaufman were previously
of record and considered by the Office in its prior decision. The reports do not constitute
relevant and pertinent new evidence not previously considered by the Office.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As he did not meet any of the necessary regulatory requirements, the Board finds that he
is not entitled to further merit review.8
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(1)-(2).

6

Id. at § 10.607(a).

7

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

8

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

